IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-20966
                        Conference Calendar



JOE GAMBOA RODRIGUEZ,

                                         Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,

                                         Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-547
                      --------------------

                         December 14, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Joe Gamboa Rodriguez, federal prisoner # 60252-079, has

filed an application for leave to proceed in forma pauperis (IFP)

on appeal, following summary judgment in favor of the defendants

in his suit to compel production of documents under the Freedom

of Information Act (FOIA).   By moving for IFP, Rodriguez is




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-20966
                                  -2-

challenging the district court’s certification that IFP status

should not be granted on appeal because his appeal is not taken

in good faith.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).

     Rodriguez contends that the Bureau of Alcohol, Tobacco, and

Firearms (BATF) refused to comply with his request for copies of

documents relating to the ownership of a firearm and that this

action violated the FOIA.    The BATF properly requested that

Rodriguez agree to pay for a search of external sources.       5

U.S.C. § 552(a)(4)(A)(iii) (West 1999).       Rodriguez has not stated

a constitutional claim.     See Rodriguez v. United States, No. H-

98-CV-547 (S.D. Tex. Sept. 18, 1998).       The appeal is without

arguable merit and is thus frivolous.       See Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983).

     Accordingly, we uphold the district court’s order certifying

that the appeal is not taken in good faith and denying Rodriguez

IFP status on appeal, we deny the motion to leave to appeal IFP,

and we DISMISS Rodriguez’s appeal as frivolous.       See Baugh, 117
F.3d at 202 n.24; 5TH CIR. R. 42.2.

     APPEAL DISMISSED.